       Case 4:20-cv-00472-LPR-JJV Document 11 Filed 07/13/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

CHRISTOPHER MICHAEL HILL                                                            PLAINTIFF
#265305

v.                             Case No. 4:20-cv-00472-LPR-JJV

KATHY GRANT; et al.                                                              DEFENDANTS

                                             ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition (Doc. 10)

submitted by United States Magistrate Judge Joe J. Volpe. Mr. Hill did not file an objection to

this Recommendation. After careful review of the Recommendation and the record, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as this Court’s

findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      Mr. Hill’s claims against Defendants Grant and Munyon are dismissed without

prejudice for failure to state a claim on which relief may be granted.

        2.      Defendants Grant and Munyon are dismissed from this action.

        3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

        Dated this 13th day of July 2020.


                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
